United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                 February 3, 2005


                                        Before

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

UNITED STATES OF AMERICA,                        ]   Appeal from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Southern District of
No. 03-2170                        v.            ]   Illinois.
                                                 ]
REGINALD D. WILSON,                              ]   No. 01 CR 30040
        Defendant-Appellant.                     ]
                                                 ]   Michael J. Reagan,
                                                 ]        Judge.

      Upon consideration of the MOTION TO MODIFY COURT’S OPINION, filed
on January 27, 2005, by counsel for the appellee,

      IT IS ORDERED that the motion is GRANTED to the extent that the
opinion will be modified as follows:

       1) The first reference to James Porter on page 1005 of 390 F.3d 1003 will be
deleted. The third sentence of the first full paragraph on page 1005 of 390 F. 3d
1003 will now read: “Before filing the motion, Fleming had tried to bring the
situation to the attention of the prosecutor (who also prosecuted Wilson’s 1993
case), but Fleming never got through to the Assistant United States Attorney, who
did not return Fleming’s voice mails.” 2)Every other time “Porter” appears in the
opinion, “Porter” will be replaced with “the Assistant United States Attorney”.